Opinion by
Mr. Justice Mitchell,
The three assignments of error all relate to the same matter, the submission to the jury of plaintiff’s testimony that he had made a parol sale of the lot for $4,000 before the taking of part of it by the borough. It is important to keep in view the precise testimony and the way in which it was introduced. Plaintiff being on the stand and having given his opinion of the value of the whole lot before the taking, was asked “how do *428you know that?” And replied that he knew because he had sold it or contracted it to Mr. Carpenter. This it will be observed was not making- the parol sale the basis of any claim for the loss of the bargain, but merely mentioning it as a circumstance tending to sustain his opinion of the value, already admitted in evidence. If it had been brought out in cross-examination, in the effort to test the grounds and the accuracy of the witness’s opinion, there could be no question of its entire competency for such purpose, and although it belongs to a class of evidence not usually admitted in behalf of the party himself, and not to be encouraged on his part, yet we do not think it was so entirely erroneous as matter of law as to require a reversal in a case where it is nearly certain that it did no harm. The plaintiff’s estimate of his damages, based as already said on the contract price to Carpenter and the actual sale after the taking, was $775; of his witnesses who testified on the subject of damages, five estimated them between $700 and $800, two at $800 and one at $1,000. All this with the opposing evidence for the borough, was submitted to the jury by the learned judge below, very carefully and impartially, with a very pointed reference to them of the credibility of the alleged sale, and the direction that if they believed it, it “ would be evidence of the actual selling price of the property before the change was made, evidence for you to consider in connection with all the other testimony.” This, following a clear and accurate statement of the general rule, laid down in our cases, for the measure of damages for such taking, gave the appellant no ground for just complaint.
Judgment affirmed.